DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (2016/0082649) in view of Aurongzeb et al. (2019/0288241).
 	Song discloses a communication cable, comprising: a first conductive cable (32) wrapped in a fabric sheath (36, [0035], coating 36 may comprise other suitable materials, such as cloth); a second conductive cable (32) wrapped in a fabric sheath; and a breakable adhesive (52, Fig. 8) that is formed of an array of adhesive drops bonding the fabric of the first conductive cable to the fabric of the second conductive cable, and wherein the drops of adhesive are spaced apart along the length of the first and second cables (re claims 1, 7, and 16).  Song also discloses a combined connector (44) communicatively engaged with the first ends of the first and second cables, a first separate connector (38) communicatively engaged with the second end of the first cable, and a second separate connector (38) communicatively engaged with the second end of the second cable (re claim 7); the array of adhesive drops disposed along the length of the first and second cables and in between the combined connector and the separate connectors (re claim 8); and each adhesive drop of the array of adhesive drops is separately breakable from the other adhesive drops of the array of adhesive drops (re claim 9).

 	Aurongzeb et al. discloses a communication device comprising a breakable adhesive having a viscosity and a splitting force of about 0.2 N ([0039], LC-1113, the same material as disclosed by the applicant, see applicant's specification, [0023]) (re claims 1, 2 and 7).  
 	It would have been obvious to one skilled in the art to use the adhesive taught by Aurongzeb et al. for the adhesive of Song to meet the specific use of the resulting cable since it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use is as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is noted that since the modified cable of Song comprises the adhesive as claimed, the adhesive will have a permeation of less than about 20% into the fabric sheath of the first cable and the second cable.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Aurongzeb et al. as applied to claim 1 above, and further in view of Weeks, Jr. et al. (5008489).
Song, as modified, discloses the invention substantially as claimed except for the array of adhesive drops having a spacing of about 3 mm between adjacent adhesive drops.  Weeks, Jr. et al. discloses a cable comprising an array of adhesives (22) which are spaced from each other with a spacing of about 3 mm (col. 3, lines 54-59, 5/32 in. = 0.156 in. = 3.96 mm).  It would have been obvious to one skilled in the art to provide the array of adhesive drops of Song with a spacing of about 3 mm as taught by Weeks, Jr. et al. to meet the specific use of the resulting cable since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Aurongzeb et al. as applied to claim 1 above, and further in view of Zimmel et al. (6660376).
 	Song, as modified, discloses the invention substantially as claimed except for each adhesive drop having a mass of about 0.02 g to about 0.04 g.  Zimmel et al. discloses a method of bonding permeable substrates with adhesive, wherein the adhesive comprises adhesive drops (i.e., deposits), and wherein each drop has a mass of about 0.02 g to about 0.04 g (col. 4, lines 6-8).  It would have been obvious to one skilled in the art to provide each adhesive drop of Song to have a In re Aller, 205 USPQ 233.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Aurongzeb et al. as applied to claim 7 above, and further in view of Johnson (1841130).
 	Song, as modified, discloses the invention substantially as claimed except for a strain relief movable along the length of the first and second cables.  Johnson discloses a cable comprising a first conductive cable (4), a second conductive cable (4), and a component (7) movable along the length of the first and second cables (page 2, lines 6-8 and lines 18-21).  It would have been obvious to one skilled in the art to provide the component (7) as taught by Johnson in the communication cable of Song to limit the further separation of the first and second cables.  It is noted that since the component (taught by Johnson) in the modified communication cable of Song comprises structure and material as claimed, it can be a strain relief component.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Aurongzeb et al. as applied to claim 1 above, and further in view of Sanduja et al. (7309745).
 	Song, as modified, discloses the invention substantially as claimed except for the fabric of the first and second cables comprising a fabric weave (woven fabric).  Sanduja et al. discloses a cable comprising a fabric which is a fabric weave (16).  It would have been obvious to one skilled in the art to modify the fabric (36) of Song to comprise a fabric weave as taught by Sanduja et al. to provide the cable with mechanical strength.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the cited art does not recognize the problems addressed by the applicant.  Examiner would disagree.  It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Song is in the field of applicant's endeavor, electrical cables.
 	Applicant argues that both Song and Aurongzeb are silent on viscosity and permeation of the adhesive.  Examiner would disagree.  Song is modified to have the adhesive taught by Aurongzeb.  The fact that Aurongzeb teaches the same adhesive as disclosed by the applicant, the adhesive taught by Aurongzeb would have the viscosity and permeation as claimed.
 	Applicant argues that the adhesive layer 106 in Aurongzeb would not be in contact with the cables of Song but instead would be in contact with the first adhesive layer 104.  Examiner would disagree.  Song teaches adhesive (52) in contact with the first and second cables.  Aurongzeb is relied upon only to support the position of using a known adhesive for the adhesive of Song to meet the specific use of the resulting cable.
 	
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHAU N NGUYEN/Primary Examiner, Art Unit 2847